Title: To Thomas Jefferson from William Schultz, 9 December 1808
From: Schultz, William
To: Jefferson, Thomas


                  
                     Honoured Sir!
                     Philadelphia 9h. Decemb. 1808.
                  
                  Permit me to unfold to you, only a Discovery which has hitherto baffled the reseaches of the Philosophic, & the ingenuity of the Mechanic. It is no less a Discovery than the perpetual motion on the Simplest principles & at a very Tollerable expence, which can relieve such power as to work any great Machine It is not Sir the illusion of fancy or the Golden Dream of an enthusiant—for after the formation of a mahine which went for one week—I found that there was not sufficent power for the mahine and I wanted some thing to overcome the friction.—That difficulty I have now remov’d.—I will explain it to you Sir & my reasons for this are twofold. There is none in whom I can so well trust as your Excellency who is so well acquainted with true Philosophy—& the other is, that if an English agent was to have it explained He would He  my invention as it is Known they have done that of almost every nation & take to themselves the Honor of it.—It is left to this western world, to have the Honor of the greatest Discovery that was ever made, & to enjoy Its benefit.
                  I am a Dane, by Birth & education, & have had the honor to serve in places of high trust—I have made it the Study of my life to improve navel tactices, on mathematical principles & invent machinery useful to my fellow Men.
                  My means at present are very low—from a combination of misfortunes which if I had the honor of an interview with your Excellency will candidly explain—Had I the means of going to washington City & returning again to this place—it would enable me to explain my Discovery which I shall not trust to another—Will you have the goodness to write me by next post & inform me what I shall do, it will confer & honer & oblegation to your most obedt. & very humble Servt.
                  
                     William Schultz
                     
                  
                  
                     
                        plisre to Direct No. 49. Race st.
                  
               